Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status
This instant application No. 16/342929 has claim 1 pending.

Priority /Filing Date
Current disclosure is a national stage application of the international application PCT/CN2018/080581, which claims Foreign Priority from Chinese Application No. CN201810156694.6. The priority filing date of this application is February 24, 2018.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated June 21, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.






Specification
4.	The disclosure is objected to because of the following informalities:
Priority date is missing in the disclosure. Current application is the national stage (371) of the international application PCT/CN2018/080581- which claim foreign priority from Chinese Application No. CN201810156694.6 and these information are missing in the current disclosure. 	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
5. 	Claim 1 is objected to because of the following informalities: 
 i) Claim needs to provide the full text of the abbreviated word “MAC”. 
 ii)  page 1 – last lines of (1)  should be written as “where rij(τ) represents cross correlation function between the responses of measurement channel i and measurement channel j”;
iii) page 2 – first line of (6) - the structural physical mode is designated “j” –same designation as measurement channel “j” - needs correction.
        
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claim 1 is provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of co-pending application (No. 16/342,954) from the same inventors.  

	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to modify or to omit the additional elements of claim 1 of application 16/342,954 to arrive at claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



7.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The Claim is analyzed based on the streamline approach according to latest USPTO guideline 2019 PEG below:
Claim 1: 
Step 1: Statutory basis Yes -: A method (a process – series of steps) 

The claim recites abstract idea (Judicial Exception) because the following limitations of claim 1 recites limitations that recites mathematical calculation/relationship and mathematical formula/equations and therefore falls into the Mathematical concepts grouping of the Step 2A Prong 1 abstract idea groupings as below:
 (mathematical calculations/relationships)
(1) select a response set has y(t)=[y1(t), y2 (t),…..,yz(t)]T, t=1,2,….,N, where N is number of sampling points, z is number of sensors to measure responses (mathematical 
calculations/relationships); transform the response set h into correlation function matrices r (τ) with various time delays τ by Natural Excitation Technique:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
where rij(τ) represents cross correlation function between response of measurement channel i and the response of measurement channel j (mathematical formula or equations);
(2) construct block Hankel matrices Hms (k -1) and Hms (k) with a correlation function matrix r (τ)  as

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
(mathematical formula or equation);
(3) set k = 1, and then the Eigensystem Realization Algorithm is implemented on the matrices Hms (k -1) and Hms (k) to calculate modal parameters comprising frequencies, damping δ to nuδ with the increment of δ, where δ is an even number (mathematical calculations/relationships);
(4) preset threshold of the frequency difference 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, the threshold of the damping difference 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 and the MAC threshold 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 respectively (mathematical 
calculations/relationships); modes with their modal parameter dissimilarity satisfies the conditions of 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, are considered as stable modes (mathematical calculations/relationships); then stable modes at successive model orders will 
be grouped into one cluster if their frequency difference is less than 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 and the MAC exceeds  
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (mathematical calculations/relationships); the clusters with their sizes of the number of stable modes in a cluster outnumber the limit ntol are selected as physical  clusters (mathematical calculations/relationships); the averages of modal parameters in each physical cluster are defined as the representative values of physical modes, and then the  representative values corresponding to α physical clusters are considered as the identified modal parameters from the response set h , where the identified frequencies are 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, the identified mode shapes are 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
(mathematical calculations/relationships);
 step 2: tracking modal parameters identified from different response sets (mathematical calculations/relationships);  
(5) designate the union of the structural physical modes calculated from each response set in a day as the reference mode list, where the reference frequencies are  marked as 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
and the reference mode shapes are 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
(mathematical calculations/relationships)
(6) track the structural physical mode j from the response set h into the cluster containing the reference mode X if their dissimilarity of modal parameters satisfies the following four formulas:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
.
(mathematical formula or equation);

Step 2A Prong 2: No - Integrates Judicial Exception into practical application.
 The judicial exception is not integrated into a practical application. Claim 1 recites an additional limitation in preamble such as “ which is just a ‘Field of use’ and cannot be considered as integrating the judicial exception (the mathematical concepts) into a practical application. Furthermore, the ‘physical clusters’ and ‘structural physical mode’ are used as parameters of the mathematical equations and calculations and cannot be considered  as integrating the judicial exception (the mathematical concepts) into a practical application.
Step 2B: No:  Significantly more.
 Claim doesnot provide any limitation that could be considered as significantly more. Same reasoning as applied in Step 2A Prong 2 is applicable here as well. 
In summary all the limitations and the claim as a whole just provides mathematical calculations and formulas or equations –which are a judicial exception(abstract idea) as per the 2019 PEG and  doesnot provide any limitation that can be considered a as integrating the judicial exception into a practical application or significantly more.
Claim 1 is therefore not drawn to eligible subject matter as it is directed to an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over He et al. hereafter He (“System Identification of Alfred Zampa Memorial Bridge Using Dynamic Field Test Data”, ASCE, 2009, pp 54-66), in view of Helsen et al., hereafter Helsen (Pub. No.: US 2020/0220525 A1).
Regarding Claim 1, He discloses a method for tracking structural modal parameters in real time, wherein: 

select a response set h as  y(t) = [y1(t), y2(t), . . . , yz(t)]T, t = 1, 2, . . . , N, where N is number of sampling points, z is number of sensors to measure responses; transform the response set h into correlation function matrices r(τ) with various time delays τ by Natural Excitation Technique:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

where rij(τ) represents cross correlation function between response of measurement channel i and the response of measurement channel j (He: Natural Excitation Technique Combined with ERA section; Equations 8: Note the cross-correlation functions and cross-correlation vectors with different reference channels);
(2) construct Hankel matrix Hms (k-1) and Hms (k) with a correlation function matrix r(τ) as

    PNG
    media_image15.png
    147
    657
    media_image15.png
    Greyscale
 
(He: pages 6-7, Eigensystem realization Algorithm section; Equations 2-4: Note the Hankel matrix);
(3) set k=1, and then Eigensystem Realization Algorithm is implemented on the matrices Hms (k-1)  and Hms (k) to calculate modal parameters comprising frequencies, damping ratios and mode uδ with the increment of δ, where δ is an even number (He: pages 6-7, Eigensystem realization Algorithm section; Equations 1a-1b; 2-4; 5a, b; 6a, b; 7; pages 7-8, Natural Excitation Technique Combined with ERA section; Equations 8; pages 8-9, Data-Driven Stochastic Subspace Identification section; Equations 9a-9b; page 61-63, System Identification Results sections; Tables 1 and 2).
(4) preset threshold of the frequency difference 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, the threshold of the damping difference 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 and the MAC threshold 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 respectively ; modes with their modal parameter dissimilarity satisfies the conditions of 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, are considered as stable modes then stable modes at successive model orders will  be grouped into one cluster if their frequency difference is less than 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 and the MAC exceeds  
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; the clusters with their sizes of the number of stable modes in a cluster outnumber the limit ntol are selected as α h , where the identified frequencies are 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, the identified mode shapes are 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(He: pages 6-7, Eigensystem realization Algorithm section; Equations 1a-1b; 2-4; 5a, b; 6a, b; 7; pages 7-8, Natural Excitation Technique Combined with ERA section; Equations 8; pages 8-9, Data-Driven Stochastic Subspace Identification section; Equations 9a-9b; page 61-63, System Identification Results sections; Tables 1 and 2);
step 2: tracking modal parameters identified from different response sets
(5) designate the union of the structural physical modes calculated from each response set in a day as the reference mode list, where the reference frequencies are  marked as 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
and the reference mode shapes are 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(He: pages 6-7, Eigensystem realization Algorithm section; Equations 1a-1b; 2-4; 5a, b; 6a, b; 7; pages 7-8, Natural Excitation Technique Combined with ERA section; Equations 8; pages 
 8-9, Data-Driven Stochastic Subspace Identification section; Equations 9a-9b; page 61-63, System Identification Results sections; Tables 1 and 2);

He doesnot explicitly discloses:
Physical clusters; and 
(6) track the structural physical mode j from the response set h into the cluster containing the reference mode X if their dissimilarity of modal parameters satisfies the following four formulas:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
.
Helsen discloses:
(Helsen: [0016]-[0022]);  
And  
(6) track the structural physical mode j from the response set h into the cluster containing the reference mode X if their dissimilarity of modal parameters satisfies the following four formulas:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
.
(Helsen: [0016]-[0022], [0023]-[0029], [0081], [0082]);  
He and Helsen are analogous art because they are from the same field of endeavor. They both relate to identifying modal properties in a modal analysis model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above modal analysis tool, as taught by He, and incorporating the use of equations representing estimates of modal order and the threshold of modal estimation , as taught by Helsen.
One of ordinary skill in the art would have been motivated to do this modification in order to automatically detect and select modes in a physical system, thereby providing non-hierarchical clustering method wherein the number of clusters is automatically optimized, further making use of a metric for spuriousness within each cluster, as suggested by Helsen (Helsen: abstract).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Taehyoun Kim (Pub. No.: US 2006/0025973 A1) teaches methods and systems for model reduction and system identification of dynamic systems which includes generating a plurality of statistically independent random numbers for use as input signals, and performing a singular-value-decomposition directly on the system response due to a simultaneous excitation of the plurality of input signals.
Kaustav Mitra (Pub. No.: US 2013/0191071 A1) teaches system and method for automatic modal parameter extraction in structural dynamics analysis, wherein a stabilization diagram of a structure is obtained using a frequency domain parameter extraction technique.
Pappa et al. (Consistent-Mode Indicator for the Eigensystem Realization Algorithm, 1993, JOURNAL OF GUIDANCE, CONTROL, AND DYNAMICS, pp 852-858) conceptually presents a method for assessing the consistency of structural modal parameters identified with the eigensystem realization algorithm.
Callafon et al. (General Realization Algorithm for Modal Identification of Linear Dynamic Systems, 2008, ASCE, pp 712-722) defines a general realization algorithm (GRA) to identify modal parameters of linear multi-degree-of-freedom dynamic systems subjected to measured (known) arbitrary dynamic loading from known initial conditions.

10.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127